Citation Nr: 0801211	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-18 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from November 1996 to April 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 decisional letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  A note in the file indicates that 
veteran failed to appear for a February 2005 Board hearing.


FINDINGS OF FACT

1.  The veteran was discharged from the Army in April 1999, 
after having served for 2 years and 4 months.

2.  The veteran was not discharged for a service-connected 
disability, a preexisting medical condition not characterized 
as a disability, hardship, convenience of the Government, 
involuntarily for convenience of the government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of his own willful misconduct, but which interfered 
with his performance of duty.

3.  According to the information contained in the claims 
file, the veteran's original term of enlistment was three 
years.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. § 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's DD-214 shows that he served in the Army from 
November 1996 to April 1999, serving for 2 years and 4 
months.  His DD Form 214 reflects that the separation 
authority was Army Regulation AR 635-200 PARA 14-12C.  The 
narrative reason for his separation that appears on the DD 
214 is "MISCONDUCT."  Following action by the Army Discharge 
Review Board, the veteran's Character of Service is 
"HONORABLE."

The veteran filed a Form 22-1990, Application for VA 
Education Benefits, which was received by VA in March 2003.  
He indicated that he was applying for education benefits 
under Chapter 30, Title 38 U.S.C.

To be eligible for Chapter 30 benefits, an individual must 
have first become a member of the Armed Forces or first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985.  38 C.F.R. § 21.7042(a)(1).  In this case the 
veteran entered active duty in November 1996 and so the first 
requirement of 38 C.F.R. § 21.7042(a) is satisfied.  Further, 
the individual must also have served an obligated period of 
active duty.  In the case of an individual with an obligated 
period of service of 3 years or more, the individual must 
have completed at least 3 years of continuous active duty.  
38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).  
In this case, the evidence reflects that the veteran had an 
obligated period of service of 3 years, but only served for 2 
years and 4 months.  Therefore, he did not satisfy the second 
requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a).

A veteran need not have served the requisite amount of time 
pursuant to 38 U.S.C.A. § 3011(a)(1)(A)(i) and 38 C.F.R. § 
21.7042(a)(2) if he or she was discharged or released from 
active duty for any one of the following reasons:

(i) For a service-connected disability, or (ii) For a medical 
condition which preexisted service on active duty and which 
VA determines is not service connected, or (iii) Under 10 
U.S.C. 1173 (hardship discharge), or (iv) For convenience of 
the government (A) After completing at least 20 continuous 
months of active duty of an obligated period of active duty 
that is less than three years, or (B) After completing 30 
continuous months of active duty of an obligated period of 
active duty that is at least three years, or (v) 
Involuntarily for the convenience of the government as a 
result of a reduction in force, as determined by the 
Secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense or by 
the Secretary of Transportation with respect to the Coast 
Guard when it is not operating as a service in the Navy, or 
(vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5).

In this instance, the veteran was not discharged or released 
from active duty for a service-connected disability, or for a 
non-service connected disability which preexisted service 
pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  Also, the 
veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not separated for the 
convenience of the government pursuant to 38 C.F.R. § 
21.7042(a)(5)(iv),(v).  Finally, the veteran was not 
discharged for a physical or mental condition that was not 
characterized as a disability pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(vi).

The veteran also may establish eligibility by showing, in 
part, that he was involuntarily separated (as defined by 10 
U.S.C. § 1141) after February 2, 1991, or was separated 
pursuant to voluntary separation incentives.  38 U.S.C.A. §§ 
3018A, 3018B; 38 C.F.R. § 21.7045.  In this case, the veteran 
was not discharged pursuant to voluntary separation 
incentives.  Further, the veteran does not meet the criteria 
under 10 U.S.C. § 1141, as he was not a regular officer or 
reserve officer, and the record does not demonstrate that he 
was denied reenlistment, or involuntarily discharged under 
other than adverse conditions.  10 U.S.C. § 1141(1), (2), and 
(3).



The veteran contends that his commander should not have 
recommended him for separation from the Army in the first 
place.  In essence, the veteran asserts that his separation 
was not proper.  However, the Board notes that while the Army 
Discharge Review Board determined that the veteran's 
character of service was honorable, they also made a 
specific, unanimous finding that his discharge from the Army 
had been proper.

As there is no legal basis upon which to award chapter 30 
education benefits, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to basic eligibility for VA educational 
assistance under 38 U.S.C.A. Chapter 30 is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


